Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 1 of 11 PagelD: 137

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CLIFFORD MAYO,

Plaintiff,
Civil Action No. 19-5235 (MAS) (DEA)
¥V.
DIVERSIFIED CONSULTANTS, INC., MEMORANDUM OPINION

and COLLECTO, INC. d/b/a EOS USA

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Diversified Consultants, Inc.
(“Diversified”) and Collecto, Inc. d/b/a EOS USA’s (“EOS”) (collectively, “Defendants”) Motion
to Dismiss Plaintiff's Complaint (ECF No. 6). Plaintiff Clifford Mayo (“Plaintiff”) opposed (ECF
No. 7), and Defendants replied (ECF No. 8). Defendants subsequently submitted three notices of
additional authority in support of their position. (ECF Nos. 9-11.) The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth below, Defendants’ Motion to Dismiss is granted.
1. BACKGROUND

At some point prior to March 2018, Plaintiff incurred a “debt” as defined by the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq., to AT&T Mobility.! (Compl.

 

| The amount of the debt was $184.84. (Compl., Ex. A, ECF No. 1-2.)
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 2 of 11 PagelD: 138

qf 13-15, ECF No. 1.) On or about March 7, 2018, Diversified sent Plaintiff a letter (the “March 7
Letter”) regarding the debt. (/d. 4 19.) The March 7 Letter reads, in relevant part:

Unless you notify this office within 30 days of receiving this notice

that you dispute the validity of this debt or any portion thereof, this

office will assume this debt is valid. If you notify this office in

writing within 30 days from receiving this notice that you dispute

the validity of this debt or any portion thereof, this office will obtain

verification of the debt or obtain a copy of a judgment and mail you

a copy of such judgment or verification. If you request this office in

writing within 30 days after receiving this notice, this office will

provide you with the name and address of the original creditor, if

different from the current creditor.
(Id., Ex. A.» Plaintiff alleged that the March 7 Letter was defective and therefore Diversified’s
attempt to collect the debt violated the FDCPA. (See generally Compl.) On February 11, 2019,
Plaintiff filed the instant action alleging violations of 15 U.S.C. § 1692e and 15 U.S.C. § 1692¢.
As to § 1692e, Plaintiff alleges that Defendants violated the statute on two fronts. First, Plaintiff
asserts that Defendants violated § 1692e because the March 7 Letter was “open to more than one
reasonable interpretation, at least one of which is inaccurate.” (Id. § 36(a).) Second, Plaintiff avers
that the March 7 Letter made “a false and misleading representation in violation of [§ 1692e(10).]”
(Id. § 36(b).) Plaintiff further alleges that Defendants violated § 1692g by “falsely misstating the
consumer’s rights by omitting the requirement that he must request validation and make any
dispute of the debt in writing.” (/d. {| 41.)

On March 18, 2019, Defendants moved to dismiss both counts of the Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6).> (Defs.” Moving Br. 3, ECF No. 6-1.) On March 28,

2019, Plaintiff Opposed Defendants’ Motion. (PI. Opp’n Br., ECF No. 7.) Defendants replied on

 

2 Hereinafter, the Court refers to this section of the March 7 Letter as the ““G Notice.”

3 Hereinafter, all references to a “Rule” or “Rules” refer to the Federal Rules of Civil Procedure.
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 3 of 11 PagelD: 139

April 2, 2019. (Defs.’ Reply Br., ECF No. 8.) On July 31, 2019, Defendants submitted their third
notice of additional authority, consisting of this Court’s decision in Ulrich v. Radius Global
Solutions, LLC,’ and a decision by the Honorable Freda L. Wolfson, U.S.D.J., in Hairston v.
Diversified Consultants, Inc.’ (Defs.’ Third Notice of Additional Auth., ECF No. 11.)
Il. LEGAL STANDARD

District courts undertake a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d
Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.” Id. (quoting Ashcroft v. Iqbal, 556 US. 662, 675 (2009)). Second, the court must accept
as true all of the plaintiffs well-pled factual allegations and “construe the complaint in the light
most favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
In doing so, the court is free to ignore legal conclusions or factually unsupported accusations that
merely state, “the-defendant-unlawfully-harmed-me.” Iqbal, 556 U.S. at 678 (citing Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Finally, the court must determine whether “the facts
alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.”
Fowler, 578 F.3d at 211 (quoting J/qbal, 556 U.S. at 679). “The defendant bears the burden of
showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir.
2005). When deciding a motion to dismiss, the Court “generally consider[s] only the allegations
contained in the complaint, exhibits attached to the complaint and matters of public record.”
Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (quoting Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

 

4 No. 18-15797, 2019 WL 3430472 (D.N.J. July 29, 2019).

5 No, 19-6922 (D.N.J. July 30, 2019).
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 4 of 11 PagelD: 140

Il. THE PARTIES’ POSITIONS

In support of their Motion to Dismiss, Defendants argue that the March 7 Letter complies
with § 1692g because it “provides [the] consumer with the statutorily required notices mandated
by Congress” that must be included in an initial collection letter. (Defs.’ Moving Br. 2.)°
Defendants aver that contrary to Plaintiff's allegations, the March 7 Letter neither explicitly states
nor implicitly suggests that an oral dispute of the debt would be effective. (Id. at 2-3.) Specifically,
Defendants contend that the March 7 Letter contains no language that could be construed as
demanding payment or threatening legal action within the validation period prescribed by the
statute. (/d. at 5-6.) Defendants rebut Plaintiff's claims that the G Notice is insufficient to apprise
the consumer of his rights under the statute by noting that the language of the G Notice tracks
closely with the statutory language of § 1692. (dd. at 11.)

Defendants further argue that the use of the word “if” in the G Notice does not create an
implication that disputing the debt in a manner other than in writing would be acceptable. (/d. at
14.) To support their arguments, Defendants point to numerous decisions within the District of
New Jersey where courts, including this Court, have interpreted language nearly identical to that
at issue in the instant matter and granted dismissal in favor of the debt collector. (/d.); see, e.g.
Gottesman y. Virtuoso Souring Grp., LLC, No. 18-16759, 2019 WL 3759535, at *] (D.N.J. Aug.
9, 2019); Ulrich, 2019 WL 3430472; Hairston, No. 19-6922, at *] (D.N.J. July 30, 2019); Helinski

vy. Americollect, Inc., No. 19-4401, 2019 WL 2315042, at *2 (D.N.J. May 31, 2019); Rodriguez v.

 

® The Court notes that Defendants make no specific argument as to Plaintiffs allegations
concerning § 1692¢. (See generally Def.’s Moving Br.; See generally Def.’s Reply Br.) As
discussed below, however, the Third Circuit has held that when a plaintiffs allegations under
§ 1692e are “based on the same language or theories as allegations under [§ 1692g], the analysis
of the § 1692g claim is usually dispositive.” Caprio v. Healthcare Revenue Recovery Grp., LLC,
709 F.3d 142 (3d Cir. 2013).
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 5 of 11 PagelD: 141

Northland Grp., LLC, No. 18-7692, 2018 WL 6567705, at *2 (D.N.J. Dec. 13, 2018); Borozan v.
Fin. Recovery Servs., Inc., No. 17-11542, 2018 WL 3085217, at *4 (D.N.J. June 22, 2018).

Plaintiff opposes dismissal and advances two arguments. (Pl.’s Opp’n Br. 2.) Plaintiff
argues that the March 7 Letter violated the FDCPA because: (1) it failed to effectively
communicate that any dispute had to be in writing to trigger Defendants’ obligations under the
statute; and (2) the use of the word “if” in the G Notice falsely suggests to the least sophisticated
consumer that disputing the debt in writing is optional, thus creating multiple interpretations of the
language. (/d.) As to his first argument, Plaintiff contends that the G Notice runs afoul of Third
Circuit case law—most notably, Graziano v. Harrison’—by failing to communicate the writing
requirement. (/d. 5-6.) In support of this proposition, Plaintiff points to two cases from the Eastern
District of Pennsylvania, Henry v. Radius Global Solutions® and Durnell v. Stoneleigh Recovery
Assocs., LLC,? where courts interpreted similar language to that at issue here and denied the debt
collectors’ dispositive motions. (/d. 5-9.) As to his second argument, Plaintiff contends that the
word “if? creates conflicting interpretations of the G Notice’s language, “one of which is false,”
in violation of the FDCPA. (/d. 10.)
IV. DISCUSSION

This Court previously considered virtually identical arguments in Ulrich and adopts the
same rationale it articulated in that matter in reaching its decision here.

The FDCPA was enacted to curb “abusive debt collection practices by debt collectors,

[and] to ensure that those debt collectors who refrain from using abusive debt collection practices

 

7950 F.2d 107, 109 (3d Cir. 1991).
8 357 F. Supp. 3d 446, 450 (E.D. Pa. 2019).

9 No. 18-2335, 2019 WL 121197 (E.D. Pa. Jan. 7, 2019).
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 6 of 11 PagelD: 142

are not competitively disadvantaged ....” 15 U.S.C. § 1692(e). To state a claim under the FDUPA,
a plaintiff must adequately allege: “(1) he or she is a ‘consumer’ who is harmed by violations of
the FDCPA; (2) the ‘debt’ arises out of a transaction entered into primarily for personal, family,
or household purposes; (3) the defendant collecting the debt is a ‘debt collector’; and (4) the
defendant has violated, by act or omission, a provision of the FDCPA.” Ulrich, 2019 WL 3430472,
at *3 (quoting Borozan, 2018 WL 3085217, at *3). The FDCPA defines a “consumer”!” as a
“nerson obligated or allegedly obligated to pay any debt” and a “debt collector” as a person or
entity who “uses any instrumentality of interstate commerce or the mails in any business the
principal purpose of which is the collection of any debts, or who regularly collects or attempts to
collect, directly or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C.
§ 1692a.!! Within five days of an initial communication with the consumer, the debt collector
must send the consumer written correspondence containing the following information:

(1) the amount of the debt;

(2) the name of the creditor to whom the debt is owed;

(3) a statement that unless the consumer, within thirty days after

receipt of the notice, disputes the validity of the debt, or any portion

thereof, the debt will be assumed to be valid by the debt collector;

(4) a statement that if the consumer notifies the debt collector in

writing within the thirty-day period that the debt, or any portion

thereof, is disputed, the debt collector will obtain verification of the

debt or a copy of a judgment against the consumer and a copy of

such verification or judgment will be mailed to the consumer by the
debt collector; and

 

10 Third Circuit cases interchangeably use the term “debtor” to refer to an individual who is defined
as a “consumer” under the FDCPA. The Court notes this for clarity.

' In his Complaint, Plaintiff identifies Defendants as “debt collectors” within the meaning of the

statute. (See generally Compl.) Defendants do not dispute this designation. (See generally Defs.’
Moving Br.)
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 7 of 11 PagelD: 143

(5) a statement that, upon the consumer’s written request within the
thirty-day period, the debt collector will provide the consumer with
the name and address of the original creditor, if different from the
current creditor.

15 U.S.C. § 1692g(a)(1)-(5).

Courts analyze these statutory provisions from the perspective of the “least sophisticated
debtor.” Campuzano-Burgos v. Midland Credit Mgmt., Inc., 550 F.3d 294, 298 (3d Cir. 2008).
This standard is “less demanding than one that inquires whether a particular debt collection
communication would mislead or deceive a reasonable debtor.” Id. (emphasis added). But this
standard does “not go so far as to provide solace to the willfully blind or non-observant.” Id.; see
also Fed. Home Loan Mortg. Corp. v. Lamar, 503 F.3d 504, 510 (6th Cir. 2007). Accordingly,
courts will presume a “basic level of understanding and willingness to read with care” on the part
of the consumer, effectively inoculating debt collectors from liability stemming from “bizarre or
idiosyncratic interpretations of collection notices.” Wilson v. Quadramed Corp., 225 F.3d 350, 354
(3d Cir. 2000), as amended (Sept. 7, 2000) (quoting United States v. Nat'l Fin. Servs., Inc., 98
F.3d 131, 136 (4th Cir. 1996)).

“(T]o comply with the requirements of § 1692g, more is required than the mere inclusion
of the statutory debt validation notice in the debt collection letter; the required notice must also be
conveyed effectively to the debtor.” Jd. A debt collector violates the FDCPA when a validation
notice is “overshadowed” or “contradicted by other portions of the communication.” Jd.

Here, the gravamen of Plaintiff's argument is that the G Notice was insufficiently precise
as to the method by which a consumer is required to dispute a debt under the statute and that
Graziano requires debt collectors to include an “in writing” requirement in their § 1692g(a)(3)
statements. Critically, this line of argument is based upon an overly broad reading of Graziano and

was rejected by the court in Henry, a case upon which Plaintiff urges the Court to rely. In Henry,
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 8 of 11 PagelD: 144

the court held that “Graziano did not hold [that] . . . to comply with § 16929(a)(3) a debt collector
must include the words ‘in writing.’ Henry, 357 F. Supp. 3d at 453. The [Graziano] court simply
held a debtor must dispute the debt in writing under § 1692g(a)(3).” Id. Defendants counter
Plaintiff's argument by asserting that the language of the G Notice neither explicitly nor implicitly
suggests that a dispute can be effectuated in a manner other than writing. Defendants’ argument is
persuasive. In Caprio v. Healthcare Revenue Recovery Grp., LLC, the Third Circuit analyzed a
two-sided collection notice. Caprio, 709 F.3d at 145. The validation notice was contained on the
reverse side of the communication and read, in relevant part, as follows:

Pursuant to Sec. 809 of the Fair Debt Collection Practices Act,

unless you notify this office within 30 days after receiving this

notice that you dispute the validity of this debt or any portion

thereof, this office will assume this debt is valid. If you notify this

office in writing within 30 days from receiving this notice that you

dispute the validity of this debt or any portion thereof, this office

will: obtain verification of the debt or obtain a copy of a judgement

and mail you a copy of such judgement or verification. If you request

this office in writing within 30 days after receiving this notice, this

office will provide you with the name and address of the original

creditor, if different from the current creditor.
Id. at 146. Although the Caprio court found that the “substance as well as the form” of the
communication improperly overshadowed the validation notice, it confirmed that the text of the
validation notice itself, “at least when viewed in isolation’ —satisfied [the] statutory scheme of
[§ 1692]. Jd. at 149, 151. The G Notice at issue here is highly similar to the one evaluated in
Caprio.

Just as this Court stated in Ulrich, Plaintiffs arguments regarding the G Notice are neither

innovative nor compelling. Numerous courts in this District have evaluated and rejected identical

 

2 In reaching this conclusion, the Caprio court specifically referenced portions of the
communication that read: “[i]f we can answer any questions, or if you feel you do not owe this
amount, please call us toll free at 800-984-9115 or write us at the above address.” Caprio, 709
F.3d at 150.
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 9 of 11 PagelD: 145

arguments.'* First, in Borozan, Chief Judge Wolfson rejected the argument that a nearly identical
validation notice violated § 1692 because it did not provide that a dispute must be in writing.
Borozan, 2018 WL 3085217, at *4, Judge Wolfson explained that the first and second sentences
of the validation notice must be read in conjunction. Jd. at *6. The first sentence informed the
consumer of the consequences of failing to dispute the debt: that the debt will be presumed valid.
Id. The second sentence “provides instructions on how to dispute the debt and the effect of
disputing a debt.” Id. Judge Wolfson further found that the validation notice in Borozan closely
resembled the statutory language of § 1692, “without providing confusing, alternative ways to
dispute the debt that would contradict the validation notice.” Id. Because the validation notice
clearly communicated the consumer’s rights, the language did not violate the statute and, therefore,
the plaintiff had failed to state a claim. Jd. at *7. Judge Wolfson reiterated this reasoning in
Rodriguez, Gottesman, and Hairston. The Honorable Kevin McNulty, U.S.D.J., found similarly in
Helinski v. Americollect, Inc.

Plaintiff encourages the Court to disregard this rationale and instead follow the holdings
articulated in Cadillo v. Stoneleigh Recovery Assocs., LLC and Poplin v. Chase Receivables, Inc.'*
The validation notice in Cadillo contained similar language to the G Notice at issue here. Jd. at *1.
The Cadillo court found that although “Defendant’s collection notice put Plaintiff on notice of her
right to dispute the debt. . . the collection letter does not adequately inform Plaintiff that she must

do so in writing.” Jd. at *3. Specifically on the use of the word “if,” the Cadillo court held that the

 

13 See, e.g., Gottesman, 2019 WL 3759535, at *1; Hairston, No. 19-6922, at *1: Ulrich, 2019 WL
3430472, at *1; Helinski v. Americollect, Inc., 2019 WL 2315042, at *2; Rodriguez, 2018 WL
6567705, at *2; Borozan, 2018 WL 3085217, at *4.

4 Cadillo v. Stoneleigh Recovery Assocs., LLC, 2017 WL 6550486, at *1 (D.N.J. Dec. 21, 2017),

motion to certify appeal denied, 2018 WL 702890 (D.N.J. Feb. 2, 2018); Poplin v. Chase
Receivables, Inc., No. 18-404, at *1 (D.N.J. Sept. 26, 2018).
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 10 of 11 PagelD: 146

notice could “arguably confuse the least sophisticated consumer as to whether a written response
was required” and thus held the plaintiff pleaded sufficient facts to survive a motion to dismiss.
Id. The Court does not find the reasoning in Cadillo and Poplin persuasive.

The Court finds that the language of the G Notice does not violate § 1692. A conjunctive
reading of the G Notice leads the least sophisticated consumer to only one logical conclusion: the
consumer must dispute the debt in writing. As this Court held in Ulrich, the use of the word
“unless” in the first sentence of the G Notice “informs the consumer what will happen if he or she
does not dispute the debt.” Ulrich, 2019 WL 3430472, at *5. The second sentence—“[i]f you notify
this office in writing within 30 days from receiving this notice, this office will obtain verification
of the debt or obtain a copy of a judgment and mail you a copy of such judgment or verification” —
snforms the consumer as to the method of disputing the debt, the time period in which such a
dispute must be made, and the action the debt collector will take in response to a dispute. Jd. The
least sophisticated debtor “would understand that that notification mentioned in the second
sentence refers to the notification mentioned in the first sentence.” Hernandez v. Mercantile
Adjustment Bureau, LLC, No, 13-843, 2013 WL 6178594, at *1 (D.N.J. Nov. 22, 2013). Moreover,
the language in the G Notice closely tracks the statutory language of § 1692. As Judge Wolfson
observed in Rodriguez, “[a]s a matter of fairness, [dJefendant|s] should not be subjected to
statutory liability . . . when [they presumably] reasonably relied on the very statute to craft the
notice at issue.” Rodriguez, 2018 WL 6567705, at *5.

Because the Court holds that the G Notice complies with § 1692g, Plaintiff's § 1692e claim
also fails. “[W]hen allegations under 15 U.S.C. § 1692e(1 0) are based on the same language or
theories as allegations under [§ 1692g], the analysis of the § 1692g claim is usually dispositive.”

Caprio, 709 F.3d at 155. The Court rejects Plaintiffs contention that the March 7 Letter is subject

10
Case 3:19-cv-05235-MAS-DEA Document 12 Filed 10/31/19 Page 11 of 11 PagelD: 147

to more than one reasonable interpretation. Here, the Court finds that the March 7 Letter is not “a
false representation” or “deceptive” in violation of § 1692e. Plaintiff, therefore, has similarly failed
to state a claim as to § 1692e.
V. CONCLUSION

Plaintiff has failed to allege facts sufficient to state a claim upon which relief may be
granted. Defendants’ Motion to Dismiss the Complaint, accordingly, is granted. Because the Court
resolves this issue on the merits, it reaches no conclusion as to whether EOS is a proper Defendant

in this matter.

3/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: October 31, 2019

11
